           Case 1:19-cv-01529-JLT Document 20 Filed 08/31/20 Page 1 of 1


1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                EASTERN DISTRICT OF CALIFORNIA

10
11   MAI SEE,                                       )   Case No.: 1:19-cv-1529 JLT
                                                    )
12                 Plaintiff,                       )   ORDER GRANTING PLAINTIFF’S MOTION FOR
                                                    )   ATTORNEY’S FEES PURSUANT TO THE
13          v.                                      )   EQUAL ACCESS TO JUSTICE ACT
                                                    )
14   ANDREW SAUL,                                   )   (Doc. 19)
     Commissioner of Social Security,               )
15                                                  )
                   Defendant.                       )
16                                                  )
17          Mai See and Andrew Saul, Commissioner of Social Security, stipulated for the payment of
18   attorney’s fees pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412(d). (Doc. 19) Subject to
19   the terms of the stipulation, the Court ORDERS:
20          1.     Plaintiff’s motion for fees (Doc. 19) is GRANTED; and
21          2.     Fees and costs in the total amount of $1,816.57 are AWARDED to Mai See.
22
23   IT IS SO ORDERED.
24
        Dated:    August 30, 2020                             /s/ Jennifer L. Thurston
25                                                      UNITED STATES MAGISTRATE JUDGE

26
27
28
